Exhibit 10.14
[*] THE CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH
THE COMMISSION.
EXECUTION VERSION
PATENT SECURITY AGREEMENT
     PATENT SECURITY AGREEMENT (this “Agreement”), dated as of December 24,
2009, among Altra Industrial Motion, Inc., a Delaware corporation (the
“Company”), the Subsidiaries and Affiliates of the Company named on the
signature pages hereto (each, a “Grantor” and collectively, the “Grantors”), and
The Bank of New York Mellon Trust Company, N.A., acting in the capacity as
Collateral Agent for the benefit of itself and the Holders under the Indenture
referred to below (in such capacity, the “Collateral Agent”).
WITNESSETH:
     WHEREAS, pursuant to the terms of that certain Indenture, dated as of
November 25, 2009 (as it may be amended, restated, supplemented or otherwise
modified from time to time, the “Indenture”), by and among Altra Holdings, Inc.
(“Holdings”), the guarantors party thereto and the Collateral Agent, the Holders
will purchase the Notes issued by Holdings;
     WHEREAS, pursuant to the Pledge and Security Agreement, dated as of
November 25, 2009 (as it may be amended, restated, supplemented or otherwise
modified from time to time, the “Security Agreement”), among the Grantors and
the Collateral Agent, the Grantors granted to the Collateral Agent a security
interest and continuing lien on all of each Grantors’ right, title and interest
in, to and under all Collateral, including the Patent Collateral (as defined
below), and all Collateral in each case whether now owned or existing or
hereafter acquired or arising to secure the prompt and complete payment and
performance of all Secured Obligations (as defined in the Security Agreement)
including the obligations of the Grantors under the Indenture;
     WHEREAS, the parties to the Indenture contemplate and intend that, if an
Event of Default (as defined in the Indenture) shall occur and be continuing,
the Collateral Agent shall have all rights of a secured party in and to the
Patent Collateral and any proceeds thereof, including, without limitation, the
right to exercise its remedies under the Indenture in connection with all of
each Grantor’s right, title and interest in the Patent Collateral; and
     WHEREAS, pursuant to the Indenture and the Security Agreement, the Grantors
are required to execute and deliver this Agreement.
     NOW, THEREFORE, in consideration of the premises and the agreements,
provisions and covenants herein contained, the Grantors agree as follows:
     Section 1. Defined Terms
     Unless otherwise defined herein, terms defined in the Security Agreement
and used herein have the meaning given to them in the Security Agreement.
     Section 2. Grant of Security Interest in Patents
     The Grantors hereby grant to the Collateral Agent a security interest in
all of their right, title and interest in, to and under the Patents, including
the Patents listed in Schedule A, in each case whether now owned or hereafter
acquired (collectively, the “Patent Collateral”).

 



--------------------------------------------------------------------------------



 



     Section 3. Security for Obligations
     This Agreement secures, and the Patent Collateral is collateral security
for, the prompt and complete payment or performance in full when due, whether at
stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise of all Secured Obligations.
     Section 4. Security Agreement
     The security interests granted pursuant to this Agreement are granted in
conjunction with the security interests granted to the Collateral Agent pursuant
to the Security Agreement, and the Grantors hereby acknowledge and affirm that
the rights and remedies of the Collateral Agent with respect to the security
interest in the Patent Collateral made and granted hereby are more fully set
forth in the Security Agreement, the terms and provisions of which are
incorporated by reference herein as if fully set forth herein. In the event of
any irreconcilable conflict between the terms of this Agreement and the terms of
the Security Agreement, the terms of the Security Agreement shall control.
     Section 5. Recordation
     The Grantors hereby authorize and request that the Commissioner of Patent
and Trademarks and any other applicable United States government officer record
this Agreement.
     Section 6. Subordination
     The lien and security interest evidenced by this Agreement and the exercise
of any right or remedy by the Collateral Agent in respect thereof is junior and
subordinate to the interest of JPMorgan Chase Bank, N.A., individually and as
Senior Agent and is subject to the provisions of that certain Intercreditor and
Lien Subordination Agreement, dated as of November 25, 2009, as amended,
supplemented, modified or replaced from time to time in accordance with the
terms thereof among JPMorgan Chase Bank, N.A., as Senior Agent, The Bank of New
York Mellon Trust Company, N.A., as Trustee and Collateral Agent, and Altra
Holdings, Inc., Altra Industrial Motion, Inc. and certain of their subsidiaries.
     Section 7. Miscellaneous
     This Agreement shall be governed by, and construed in accordance with the
laws of the State of New York.
     This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single agreement.
[Remainder of this page intentionally left blank]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Grantors have caused this Agreement to be duly
executed and delivered by a duly authorized officer as of the date first set
forth above.

              GRANTORS:
 
            ALTRA INDUSTRIAL MOTION, INC.     ALTRA HOLDINGS, INC.
 
       
 
  By   /s/ Glenn E. Deegan
 
       
 
  Name:   Glenn E. Deegan
 
  Title:     Vice President, Legal and Human Resources,
General Counsel and Secretary
 
            AMERICAN ENTERPRISES MPT CORP.     NUTTALL GEAR LLC     AMERICAN
ENTERPRISES MPT HOLDINGS, LLC     AMERIDRIVES INTERNATIONAL, LLC     FORMSPRAG
LLC     WARNER ELECTRIC LLC     WARNER ELECTRIC TECHNOLOGY LLC     BOSTON GEAR
LLC     KILIAN MANUFACTURING CORPORATION     WARNER ELECTRIC INTERNATIONAL
HOLDING, INC.     TB WOOD’S CORPORATION     TB WOOD’S INCORPORATED     TB WOOD’S
ENTERPRISES, INC.     INERTIA DYNAMICS, LLC
 
       
 
  By   /s/ Glenn E. Deegan
 
       
 
  Name:   Glenn E. Deegan
 
  Title:   Secretary

 



--------------------------------------------------------------------------------



 



            COLLATERAL AGENT:

THE BANK OF NEW YORK MELLON
TRUST COMPANY, N.A.,
as Collateral Agent
      By:   /s/ Raymond Torres     Name:   Raymond Torres     Title:   Senior
Associate  

 



--------------------------------------------------------------------------------



 



         

SCHEDULE A
TO
PATENT SECURITY AGREEMENT
UNITED STATES PATENTS
[Attached]

 



--------------------------------------------------------------------------------



 



                                              Issuing             Registration  
Registration /     Application         IP Type   Jurisdiction   Owner Entity  
Title / Description     Number   Issue Date     Number   Filing Date   Status
Patent
  USA   Inertia Dynamics, LLC   Electromagnetic disc brake with rubber friction
disk braking surface     6161659     12/19/2000     167006     09/29/1998  
Active
Patent
  USA   Inertia Dynamics, LLC   Sealed electromagnetic brake     6125975    
10/3/2000     193388     11/17/1998   Active
Patent
  USA   Inertia Dynamics, LLC   Manual release machanism for a brake     6675940
    01/13/2004     253125     09/24/2002   Active
Patent
  USA   Warner Electric Technology LLC   FLUID OPERATED BRAKE DEVICE (MISTRAL
BRAKE)     5,908,092     6/1/1999     256949     7/27/1994   Active
Patent
  USA   Inertia Dynamics, LLC   Clutch system and method     6488133    
12/3/2002     528690     03/20/2000   Active
Patent
  USA   Inertia Dynamics, LLC   Elevator brake assembly     6675939    
01/13/2004     773722     01/31/2001   Active
Patent
  USA   Warner Electric Technology LLC   ARMATURE ASSEMBLY FOR AN
ELECTROMAGNETIC COUPLING     5,150,779     9/29/1992     820344     1/14/1992  
Active
Patent
  USA   Inertia Dynamics, LLC   Device for clamping a shaft     6527233    
03/04/2003     841507     04/24/2001   Active
Patent
  USA   Inertia Dynamics, LLC   Power-off brake with manual release     5915507
    06/29/1999     932904     09/17/1997   Active
Patent
  USA   Inertia Dynamics, LLC   Electric clutch and brake     6047805    
04/11/2000     937816     09/29/1997   Active
Patent
  USA   Inertia Dynamics, LLC   Electro-mechanical variable speed clutch    
5979630     11/9/1999     938862     09/26/1997   Active
Patent
  USA   Warner Electric Technology LLC   DUAL START DRIVE SYSTEM     4,621,720  
  11/11/1986     06/813,538     12/26/1985   Active
Patent
  USA   Warner Electric Technology LLC   IMPROVED BI-DIRECTIONAL BACK STOPPING
CLUTCH     5,007,511     4/15/1991     07/430,811     11/2/1989   Active
Patent
  USA   Warner Electric Technology LLC   ELECTROMAGNETIC FRICTION BRAKEWITH
IMPROVED MOUNTING PINS     4,974,705     12/4/1990     07/451,609     12/18/1989
  Active
Patent
  USA   Warner Electric Technology LLC   UNIDAMP ARMATURE     5,036,964    
8/6/1991     07/500,466     3/28/1990   Active
Patent
  USA   Warner Electric Technology LLC   ELECTROMAGNETIC COUPLING DISCS AND
METHOD OF MAKING THE SAME.     5,096,036     3/17/1992     07/531,465    
5/31/1990   Active
Patent
  USA   Warner Electric Technology LLC   CLUTCH/BRAKE UNIT     5,033,595    
7/23/1991     07/535,428     6/8/1990   Active
Patent
  USA   Warner Electric Technology LLC   APPARATUS FOR RESISTANCE BONDING
ELECTROMAGNETIC COILS     5,091,619     2/25/1992     07/543,706     6/26/1990  
Active
Patent
  USA   Warner Electric Technology LLC   FIELD ASSEMBLY FOR AN ELECTROMAGNET    
5,250,921     10/5/1993     07/600,199     10/19/1990   Active
Patent
  USA   Warner Electric Technology LLC   ELECTROMAGNETIC SYNCHRONIZING AND
SHIFTING CLUTCH — ESS     5,052,534     10/1/1991     07/605,517     10/30/1990
  Active
Patent
  USA   Warner Electric Technology LLC   LOW COST SPRAG RETAINER     5,070,976  
  12/10/1991     07/634,903     12/27/1990   Active
Patent
  USA   Warner Electric Technology LLC   DIGITAL CONTROL SYSTEM FOR
ELECTROMAGNETIC CLUTCH     5,094,332     3/10/1992     07/664,075     12/31/1990
  Active
Patent
  USA   Warner Electric Technology LLC   ELECTROMAGNETIC COUPLING ARMATURE
ASSEMBLY WITH FLUX ISOLATOR
SPRINGS     5,119,915     6/9/1992     07/700,439     5/15/1991   Active
Patent
  USA   Warner Electric Technology LLC   METHOD OF MAKING AN ELECTROMAGNETIC
COUPLING DISC     5,125,255     6/30/1992     07/721,972     6/27/1991   Active
Patent
  USA   Warner Electric Technology LLC   ELECTROMAGNETIC CLUTCH WITH PERMANENT
MAGNET BRAKE     5,119,918     6/9/1992     07/774,92     10/11/1991   Active
Patent
  USA   Ameridrives International, LLC   Driveshaft with slip joint seal    
5,230,658     07/27/1993     07/864,307     04/06/1992   Active
Patent
  USA   TB Woods Enterprises, Inc.   Shaft Mountable Bushing and Hub for
Industrail poer transmission     5304101     4/19/1994     07/919223    
7/27/1992   Active
Patent
  USA   Warner Electric Technology LLC   SPLIT TUBE HAVING RETAINABLE ENDS    
5,280,829     1/25/1994     07/931,638     8/18/1992   Active
Patent
  USA   Warner Electric Technology LLC   SUPPORTING HUB FOR CLUTCH AND PUMP
ASSEMBLY     5,310,034     5/10/1994     07/973,291     11/9/1992   Active
Patent
  USA   Warner Electric Technology LLC   SPRAG RETAINER WITH ROTATIONAL
RESTRAINT     5,337,869     8/16/1994     07/991,021     12/15/1992   Active
Patent
  USA   Warner Electric Technology LLC   CLUTCH WITH SPACER FOR SUPPORTING A
BEARING     5,285,882     2/15/1994     07/996,122     12/23/1992   Active
Patent
  USA   Warner Electric Technology LLC   SOUND-DAMPING ARMATURE ASSEMBLY FOR AN
ELECTROMAGNETIC COUPLING     5,372,228     12/13/1994     08/026,499    
3/4/1993   Active
Patent
  USA   Warner Electric Technology LLC   ROTOR FOR ELECTROMAGNETIC COUPLING    
5,305,865     4/26/1994     08/026,995     3/5/1993   Active
Patent
  USA   Warner Electric Technology LLC   HIGH STRENGTH ELECTROMAGNETIC COUPLING
DISC     5,445,259     8/29/1995     08/114,320     8/30/1993   Active
Patent
  USA   Warner Electric Technology LLC   UNIDRIVE ARMATURE HUB     5,370,209    
12/6/1994     08/119,729     9/10/1993   Active
Patent
  USA   TB Woods Enterprises, Inc.   Combination of power steering pump and air
conditioning compressor in an automotive vehicle     5465804     11/14/1995    
08/231802     4/25/1994   Active
Patent
  USA   Warner Electric Technology LLC   LOCATING RING FOR ENCAPULATING A COIL  
  5,497,136     3/5/1996     08/238,619     5/4/1994   Active
Patent
  USA   Warner Electric Technology LLC   CLUTCH BRAKE ASSEMBLY     5,549,186    
8/27/1996     08/346,622     11/30/1994   Active
Patent
  USA   TB Woods Enterprises, Inc.   Flexible Coupling with End Stress Relief
Structure     5611732     3/18/1997     08/512,137     8/7/1995   Active
Patent
  USA   Warner Electric Technology LLC   METHOD OF MANUFACTURING A COMPONENT FOR
AN ELECTROMAGNETIC FRICTION
CLUTCHASSEMBLY     5,708,955     1/13/1998     08/558,906     11/16/1995  
Active
Patent
  USA   Ameridrives International, LLC   Driveshaft with sealed slip joint seal
    5,655,968     08/12/1997     08/646,202     05/07/1996   Active
Patent
  USA   Warner Electric Technology LLC   FORMLOCK SHOES WITH FLATS     5,865,284
    2/2/1999     08/666,068     6/21/1996   Active
Patent
  USA   Warner Electric Technology LLC   METHOD OF MANUFACTURING A ROTOR FOR AN
ELECTROMAGNETIC CLUTCH
ASSEMBLY     5,920,981     7/13/1999     08/823,990     3/25/1997   Active
Patent
  USA   Warner Electric Technology LLC   SPRAG FAMILY     6,109,409    
08/29/2000     08/949,741     10/14/1997   Active
Patent
  USA   Warner Electric Technology LLC   SOUND DAMPING ARMATURE ASSEMBLY FOR AN
ELECTROMAGNETIC COUPLING     6,194,803     2/27/2001     09/032,572    
2/27/1998   Active

 



--------------------------------------------------------------------------------



 



                                              Issuing             Registration  
Registration /     Application         IP Type   Jurisdiction   Owner Entity  
Title / Description     Number   Issue Date     Number   Filing Date   Status
Patent
  USA   Warner Electric Technology LLC   MAG STOP CLUTCH WITH CENTER POLE    
5,971,121     10/26/1999     09/070,068     4/30/1998   Active
Patent
  USA   Warner Electric Technology LLC   ARMATURE FOR A SELECTIVELY ENGAGEABLE
AND DISENGAGEABLE COUPLING     6,364,084     4/2/2002     09/515779    
2/29/2000   Active
Patent
  USA   Warner Electric Technology LLC   ANTI-SLIP INESERT FOR A BACKSTOPPING
CLUTCH     6,257,388     7/10/2001     09/556510     4/24/2000   Active
Patent
  USA   Warner Electric Technology LLC   METHOD FOR MAKING AN ARMATURTE
ASSEMBLEY     6,591,477     7/7/2003     09/684,117     10/06/2000   Active
Patent
  USA   Dana Corporation   ARMATURE FOR A SELECTIVELY ENGAGEABLE AND
DISENGAGEABLE COUPLING     6,557,236     05/06/2003     10/027,095    
12/20/2001   Active
Patent
  USA   Warner Electric LLC   Electromechanical screw drive actuator    
6,927,513     8/9/2005     10/609,883     6/30/2003   Active
Patent
  USA   Warner Electric Technology LLC   IMPROVED DRIVE ASSEMBLY WITH
LIGHTWEIGHT BACKSTOPPPING CLUTCH     7,261,196     08/28/2007     11/064,611    
02/24/05   Active
Patent
  USA   Inertia Dynamics, LLC   IP copies may be obtained separately    
US20050236245         11/115,903         Active
Patent
  USA   Warner Electric Technology LLC   Rotational Coupling Device    
US20060278491         11/150670     6/10/2005   Active
Patent
  USA   Warner Electric Technology LLC   Rotational Coupling Device    
7,493,996     2/24/2009     11/150671     6/10/2005   Active
Patent
  USA   TB Woods Enterprises, Inc.   Flexible Coupling Device     7,390,265    
6/24/2008     11/256,463     10/21/2005   Active
Patent
  USA   Warner Electric Technology LLC   BALANCED FLOW COOLING WATER JACKET    
7,374,027     5/20/2008     11/263,394     10/31/2005   Active
Patent
  USA   Warner Electric Technology LLC   Liquid Cooled Brake assembley    
7,591,349     9/22/2009     11/263,399     10/31/2005   Active
Patent
  USA   Warner Electric Technology LLC   Rotational Coupling Device    
7,527,134     5/5/2009     11/278,448     4/3/2006   Active
Patent
  USA   Warner Electric Technology LLC   Automatically released bi-directional
overunning clutch     7,389,863     6/24/2008     11/341,763     01/27/2006  
Active
Patent
  USA   Warner Electric Technology LLC   AquaMaKKs Brake (Liquid Cooled Brake
With Support Columns)     US20080185239         11/670,698     2/2/2007   Active
Patent
  USA   Warner Electric Technology LLC   Torque Arm Assembly for a Backstopping
Clutch     US20080271970         11/743,894     5/3/2007   Active
Patent
  USA   Warner Electric Technology LLC   Overrunning Clutch     US20070267264  
      11/750,733     5/18/2007   Active
Patent
  USA   Warner Electric Technology LLC   Sparag Retainer for OVERRUNNING CLUTCH
    US20090095591         11/871,542     10/12/2007   Active
Patent
  USA   Warner Electric Technology LLC   BALANCED FLOW COOLING WATER JACKET    
US20080110708         12/016,504     1/18/2007   Active
Patent
  USA   Warner Electric Technology LLC   Rotational Coupling Device    
US20090229941         12/048,638     3/14/2008   Active
Patent
  USA   Warner Electric Technology LLC   IP copies may be obtained separately  
  US20090133974         12/364,116         Active
Patent Appl.
  USA   Warner Electric Technology LLC   DUAL ACTUATOR FRICTION BRAKE ASSEMBLY  
              11/263,395     10/31/2005   Pending
Patent Appl.
  USA   Warner Electric Technology LLC   “Dual Actuator Friction Brake Assembly”
                12/364,116     2/2/2009   Pending
Patent Appl.
  USA   Warner Electric Technology LLC   Rotational Coupling Device            
    11/150027     6/10/2005   Pending
Patent Appl.
  USA   Inertia Dynamics, LLC [*]   [*]                 [*]     [*]   [*]
Patent Appl.
  USA   Kilian Manufacturing Corporation   Bearing assembly for a steering
assembly                 11/773,715     7/5/2007   Pending
Patent Appl.
  USA   Warner Electric Technology LLC   Rotational Coupling Device With Sealed
Key                 12/124,699     5/21/2008   Pending
Patent Appl.
  USA   Warner Electric Technology LLC   “Safety Control for Release of
Backstopping Clutch”                 12/175,995     07/18/2008   Pending
Patent Appl.
  USA   Warner Electric Technology LLC   [*]                 [*]     [*]   [*]
Patent Appl.
  USA   Warner Electric Technology LLC   [*]                 [*]     [*]   [*]
Patent Appl.
  USA   Inertia Dynamics, LLC (Pending assignment recordation issue. Currently
in the name of Reliance Electric, former parent.)   Manual release brake        
        60/324,812     09/24/2001   Pending
Patent Appl.
  USA   Inertia Dynamics, LLC (Pending assignment recordation issue. Currently
in the name of Reliance Electric, former parent.)   Clutch with wear ring
assembly                 60/5658     60 04/27/2004   Pending
Patent Appl.
  USA   Inertia Dynamics, LLC [*]   [*]                 [*]     [*]   [*]

 